DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “Disclosed is”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 18 and 19 are objected to because of the following informalities: 
With regard to claim 18, the values 15mm-17mm are placed within brackets, which brackets should be removed;
With regard to claim 19, the values 8mm-12mm are placed within brackets, which brackets should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 13, 16-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “less than 8mm”, and the claim also recites “less than 6mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Use of the term “preferably” in claim 2 renders claim 2 indefinite because there is a question or doubt as to whether the features introduced following the term preferably is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Use of the term “preferably” in claim 6 renders claim 6 indefinite because there is a question or doubt as to whether the features introduced following the term preferably is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 recites the limitation "the outer rim" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the outside diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Use of the term “preferably” in claim 18 renders claim 18 indefinite because there is a question or doubt as to whether the features introduced following the term preferably is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 19 recites the limitation "the inside diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “less than 0.5mm”, and the claim also recites “less than 0.2mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Use of the term “preferably” in claim 20 renders claim 20 indefinite because there is a question or doubt as to whether the features introduced following the term preferably is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 21 recites the limitation "the rotational driving of the bottom element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 16, 17, 22, 23, and 26 depend from claim 2, and thus inherit the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1, 3, 4, 11, 14, 15, 24, and 25 are allowed.
Claims 2, 6, 13, 16-23, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or fairly teach, either alone or in combination, the following features of claim 1: “the bottom element comprising a ring of ferromagnetic material (4M) or a magnet and the base (8) comprising a permanent magnet (9, MB) or an associated ring of ferromagnetic material and configured to contribute to providing a retention force between the cartridge and the base when the cartridge is coupled to the base, and the bottom element being covered radially outward by the outer tube, and wherein the base (8) comprises a seat element (7) which engages with the operating member (6) to attach by snap-fitting the permanent magnet (9, MB) or the ring of ferromagnetic material of the base (8).”
The remaining claims depend from claim 1, and thus include the allowable features thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 3,009,568 (Bau) discloses a cosmetic stick container, and more particularly to a lipstick storage container from which the lipstick can be easily and readily removed, without handling the lipstick or other cosmetic stick, and using magnetic means.
	U.S. publication no. 2013/0075301 (McLaughlin) discloses A universal case for a personal item refill is disclosed, which has a first end with a top surface; a second end removably coupled to the first end, which has a conduit having an inner surface and a lip; a refill having an outer surface that is to be disposed within the inner surface of the second end; and a securing mechanism operable to removably couple the second end to the refill, wherein a rotation of the second end relative to the refill changes the relative disposition of the refill. The securing mechanism can include a plurality of protrusions, magnet(s) and magnetic surfaces, or high-friction surfaces.
	U.S. patent no. 4,505,607 (Sugiyama) discloses A retractable-type cosmetic container includes a holder having a cosmetic projecting-retracting means and adapted to be mounted on a manipulating member provided separately from the holder, and a cap closure. An inner tube of the holder is provided at its lower end with an opening of angular shape within which a hollow projection of the manipulating member is detachably engaged for unitary rotation of the member and the inner tube.
	U.S. patent no. 5,340,225 (Chevassus) discloses A case for pasty cosmetic, pharmaceutical or like products comprising an outer casing co-operating with a coaxial inner casing in which is axially slidably mounted a cup carrying a lipstick so that the relative rotation of both casings results in an axial displacement of said cup, the inner casing being made fast to a base through the medium of a tube provided in the bottom wall of the base comprising cogging elements joined by ring portions which comprise on their outer faces ribs for co-operation with flutes formed on the inner surface of a skirt provided at the lower part of the inner casing, this device being applicable to the fastening of an inner casing upon a base within a lipstick case.
	U.S. patent no. 3,758,218 (Pfrommer et al.) discloses an improved base-end construction for a basic lipstick assembly, whereby the basic lipstick assembly may serve universally for a relatively wide variety of different customer requirements, in some of which the basic assembly is a replaceable refill cartridge, and in some which the basic assembly receives merely a decorative or plain shell, which may be of metal or of plastic.
	U.S. patent no. 4,666,324 (Oses) discloses tubular casing which is designed to be stable in an upright position it has a bottom portion with an axial opening into which is forcibly fitted an axial spigot on a base member which engages the bottom portion. An annular ballast weight is fitted around the spigot and is held in place on it by the bottom portion; the ballast weight may have claws on its inside to engage the spigot, which can be of tapering form and has latching members to hold it in the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754